Citation Nr: 1757714	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  09-15 32170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability, to include pes planus.

2.  Entitlement to a disability rating in excess of 20 percent for bilateral hearing loss from May 27, 2011, and in excess of 50 percent from May 22, 2017.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, to include on an extraschedular basis. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1960 to February 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In an August 2017 rating decision, the RO granted an increased evaluation for bilateral hearing loss from 20 percent to 50 percent, effective May 22, 2017.  As this was not a grant of full benefits, the issue remains on appeal. 

In March 2015, the Veteran submitted a letter from his private doctor indicating that he is unable to gain and maintain substantially gainful employment in any occupational field, to include sedentary employment.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Accordingly, the issue of a TDIU is before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of service connection for bilateral foot disability and increased rating for hearing loss were previously remanded in February 2017 and have been returned to the Board for appellate review.  The issues of service connection for a bilateral foot disability and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  For the period from May 27, 2011, to May 21, 2017, the Veteran's service-connected hearing loss of the right ear has been manifested by no more than auditory acuity Level IV and hearing loss of the left ear has been manifested by no more than auditory acuity Level VII.

2.  For the period beginning May 22, 2017, the Veteran's hearing loss of the right ear has been manifested by no more than auditory acuity Level IX and hearing loss of the left ear has been manifested by no more than auditory acuity Level VIII.


CONCLUSIONS OF LAW

1.  For the period from May 27, 2011, to May 21, 2017, the criteria for an evaluation in excess of 20 percent rating for bilateral hearing loss greater than 20 percent are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 3.383, 4.85, 4.86, Diagnostic Code (DC) 6100, 4.86 (2017).

2.  For the period beginning May 22, 2017, the criteria for an evaluation in excess of 50 percent for bilateral hearing loss are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 3.383, 4.85, 4.86, Diagnostic Code (DC) 6100, 4.86 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

	I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a). 

Neither the Veteran nor his representative has raised issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

	II.  Increased Rating

General Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Principles: Bilateral Hearing Loss

Evaluations for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85, Tables VI, VII.  To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  Table VI is used to determine the Roman numeric designation, based on test results consisting of puretone thresholds and Maryland CNC test speech discrimination scores.  The numeric designations are then applied to Table VII to determine the appropriate rating for hearing impairment.  See Id. 

Where there is an exceptional pattern of hearing impairment, a rating based on pure tone thresholds alone may be assigned (Table VIA).  This alternative method for rating hearing loss disability may be applied if the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz are all at 55 decibels or higher.  38 C.F.R. § 4.86(a).  It may also be applied if the puretone threshold at 1000 Hertz is 30 or less and at 2000 Hertz is 70 or more.  38 C.F.R. § 4.86(b).  In second case, the numeral will then be elevated to the next higher Roman numeral.  See Id.  When an exceptional pattern applies, the method producing the highest roman numeral should be used.  See Id.   Each ear is to be evaluated separately under this part of the regulations.

Ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).


Analysis

During the Veteran's August 2012 VA audiological examination, puretone thresholds in decibels were recorded as follows:



1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
40
75
90
95
Left
50
55
70
85

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz were 73.75 decibels in the right ear and 65 decibels in the left ear.  The speech recognition scores on the Maryland CNC word test were 64 percent for the right ear, and 80 percent for the left ear.  Applying the test results of the August 2012 audiometric examination to Table VI of the Rating Schedule results in a Roman numeric designation of level VII for the right ear, and level IV for the left ear.  See 38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations of VII and IV to Table VII, the result is a 20 rating for the Veteran's bilateral hearing loss disability.  See 38 C.F.R. § 4.85, Table VII, DC 6100.  

During the Veteran's May 2017 VA audiological examination, puretone thresholds in decibels were recorded as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
35
70
75
85
Left
35
50
70
65

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz were 66.25 decibels in the right ear and 55 decibels in the left ear.  The speech recognition scores on the Maryland CNC word test were 40 percent for the right ear, and 40 percent for the left ear.  Applying the test results of the May 2017 audiometric examination to Table VI of the Rating Schedule results in a Roman numeric designation of level IX for the right ear, and level VIII for the left ear.  See 38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations of IX and VIII to Table VII, the result is a 50 rating for the Veteran's bilateral hearing loss disability.  See 38 C.F.R. § 4.85, Table VII, DC 6100.  

The alternative method for rating hearing loss disability for an exceptional pattern of hearing impairment, 38 C.F.R. § 4.86, is not applicable in this case.  There are no other conforming audiometric test results of record or identified by the Veteran or his representative for the remainder of the periods on appeal which comply with the requirements of 38 C.F.R. § 4.85 for rating purposes.  

In light of the above, the Board finds that the preponderance of the evidence shows that for period from May 27, 2011, to May 21, 2017, the Veteran's disability picture for bilateral hearing loss does not warrant a rating higher than 20 percent and for the period beginning May 22, 2017, the Veteran's disability picture for bilateral hearing loss does not warrant a rating in excess of 50 percent.  Thus, the claims for increased ratings are denied.


ORDER

Entitlement to a disability rating in excess of 20 percent for bilateral hearing loss from May 27, 2011, to May 21, 2017, is denied.

Entitlement to a disability rating in excess of 50 percent from May 22, 2017, is denied. 


REMAND

Bilateral Foot Disability

The Veteran contends that he has a bilateral foot disability as a result of his active duty service.  The Veteran reported that in the spring of 1960 he was involved in an exercise in full combat uniform and as they were jumping over obstacles, he tripped on a big object.  See September 2017 Correspondence.  He reported that he experienced excruciating pain and at the hospital both of his feet were wrapped in something similar to Ace bandages.  Id.  He reported that knots formed on his feet immediately.  At the time of the accident he was wearing World War II brown combat boots that did not contain a metal sole plate and arch support, but within a few days of the accident was issued new black boots that contained a metal sole plate and arch support.  Id.  Service treatment records (STRs) include a February 2017 Report of Medical Examination at service entrance which noted pes planus 2 degree bilateral.  A July 1960 STR indicated the Veteran got his boots wet and made his right foot sore.  He was prescribed hot soaks.  A January 1963 Report of Medical Examination at service separation noted normal feet on clinical evaluation.  

In February 2017, the Board determined that the April 2014 VA examination was inadequate because the examiner failed to take into account the Veteran's lay statements about his symptoms and injuries and post-service treatment records, which include foot-related diagnoses other than pes planus.  See January 2012 podiatry report (Veteran assessed as having paresthesias bilateral feet, calcaneal valgus bilateral, hallux rigidus right foot, and degenerative joint disease bilateral met cuneiform joints); April 2013 Ankle and Foot Specialist report (Veteran diagnosed with plantar fasciitis, degenerative joint disease met cuneiform; VA Medical Center Lexington, KY treatment records (Veteran received treatment for diabetic neuropathy bilateral feet).  The Board remanded the matter for a new VA examination and directed that the examiner should indicate whether it is at least as likely as not that any other foot disabilities identified, if found, is etiologically related service.

Thereafter, the Veteran was afforded a May 2017 VA foot conditions examination and the examiner noted diagnoses of bilateral pes planus (flat feet) and bilateral plantar fasciitis and provided opinions on the nature and etiology of the Veteran's pes planus and plantar fasciitis.  However, it does not appear that the examiner addressed the other diagnoses of record identified in the February 2017 Board remand.  As such, a remand is warranted for the examiner to clarify whether these additional diagnoses may be attributable to service or whether such diagnoses were incorrect.  

TDIU

The Veteran's service-connected disabilities include bilateral sensorineural hearing loss, rated as noncompensable from December 26, 2001, rated at 20 percent from May 27, 2011, and rated at 50 percent from May 22, 2017; tinnitus, rated at 10 percent from December 26, 2011; and right ear hearing loss, rated as noncompensable from September 19, 1990, to December26, 2001.  The Veteran has a combined evaluation of noncompensable from September 13, 1990; 10 percent from December 26, 2001; 30 percent from May 27, 2011; and 60 percent from May 22, 2017.  He has a combined evaluation of noncompensable from September 13, 1990; 10 percent from December 26, 2001; 30 percent from May 27, 2001; and 60 percent from May 22, 2017. 

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the Veteran submitted a March 2015 letter from his private doctor indicating that he is unable to gain and maintain substantially gainful employment in any occupational field to include sedentary type of employment, the issue of a TDIU, to include on an extraschedular basis has been raised and is before the Board.  On remand, the claim must be developed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Also provide the Veteran with a formal application for TDIU and request that such form be completed and returned.

2.  Obtain all outstanding VA treatment and evaluation records and with the Veteran's assistance, obtain information regarding the Veteran's education and employment history, to include his wages and earnings.  All records should be associated with claims file.  

3.  Thereafter, return the claims folder to the May 2017 VA examiner for an addendum opinion.  If the examiner is unavailable, forward the claims folder to a similarly qualified examiner.  The need for additional examination is left to the discretion of the examiner.  The entire claims file, including a copy of the February 2017 remand as well as this remand, must be made available to, and be reviewed by the examiner.  

(a)  Identify all current foot disorder(s) other than pes planus and plantar fasciitis that have been present since service, including consideration of the diagnoses of paresthesias, calcaneal valgus, hallux rigidus, and degenerative joint disease met cuneiform joints.  The examiner is requested to opine whether each of these prior diagnoses was proper and currently asymptomatic, or a misdiagnosis.

(b)  For any current foot disorder(s) other than pes planus and plantar fasciitis diagnosed since service even if currently asymptomatic, opine as to whether it is at least as likely as not (a 50 percent or higher probability) that such disorder had its onset during or was otherwise related to his service?

A complete rationale for all opinions should be provided.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  The examiner should reconcile any opinion with all other clinical evidence of record, including relevant lay statements, STRs, and ongoing medical records.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinion.  If the examiner rejects the Veteran's self-reports, the examiner must provide a reason for doing so.

4.  After completing the foregoing, to the extent possible, if the Veteran does not meet the schedular criteria for TDIU under 38 C.F.R. § 4.16(a), refer the claim to the Director, Compensation Service for consideration of an extraschedular TDIU under 38 C.F.R. § 4.16(b).

5.  Thereafter, readjudicate the Veteran's claims for service connection for bilateral foot disability and TDIU, to include on an extraschedular basis.  If any determination is unfavorable, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


